Name: 93/230/EEC: Commission Decision of 22 April 1993 concerning the specific financial contribution by the Community towards the eradication of foot-and-mouth disease in Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  EU finance;  Europe;  health
 Date Published: 1993-04-23

 Avis juridique important|31993D023093/230/EEC: Commission Decision of 22 April 1993 concerning the specific financial contribution by the Community towards the eradication of foot-and-mouth disease in Italy (Only the Italian text is authentic) Official Journal L 097 , 23/04/1993 P. 0035 - 0035COMMISSION DECISION of 22 April 1993 concerning the specific financial contribution by the Community towards the eradication of foot-and-mouth disease in Italy (Only the Italian text is authentic)(93/230/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Directive 92/117/EEC (2), and in particular Article 11 thereof, Whereas outbreaks of foot-and-mouth disease occurred in certain regions of Italy in February and March 1993; Whereas the appearance of this disease is a serious danger to the Community's livestock and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of making good the losses so caused; Whereas, as soon as the presence of foot-and-mouth disease was officially confirmed the Italian authorities took appropriate measures which include the measures as listed in Article 3 (2) of Decision 90/424/EEC and the appropriate provisions of Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease (3), as amended by Commission Decision 92/380/EEC (4); whereas such measures were notified by the Italian authorities; Whereas the conditions for Community financial assistance have been met; Whereas Article 15 of Decision 90/424/EEC establishing the financial rules applicable for the measures provided for in Article 11; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For the eradication of foot-and-mouth disease during the months of February and March 1993, Italy may obtain Community financial assistance. The financial contribution by the Community shall be 70 % of the cost of: (a) compensating owners for: - the slaughter and destruction of animals, - the destruction of milk, - the cleaning and disinfection of holdings, - the destruction of contaminated feedingstuffs and, where it cannot be disinfected, contaminated equipment; (b) where applicable, the transport of carcases to processing plants. Article 2 1. The payments relating to compensation to owners shall be made within 90 days of the declaration of the outbreak. 2. The expenses shall be declared at the rate of 70 % in accordance with Article 3 of Commission Regulation (EEC) No 2776/88 (5). 3. Information relating to the measures applied shall be sent by Italy no later than two months from the date of notification of the Decision. Article 3 This Decision is addressed to the Republic of Italy. Done at Brussels, 22 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 62, 15. 3. 1993, p. 38. (3) OJ No L 315, 26. 11. 1985, p. 11. (4) OJ No L 198, 17. 7. 1992, p. 54. (5) OJ No L 249, 8. 9. 1988, p. 9.